NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARINE POLYMER TECHNOLOGIES, INC.,
Plain.tiff-Appellee,
V.
1-IEMCON, INC., ‘
Defen,dant-Appellant.
2010-1548
Appea1 from the United States DiStrict Court for the
District of New Han1pshire in case n0. 06-CV-0100, Judge
J0seph A. DiC1erico, Jr.
ON MOTION
ORDER
HemC0n, Inc. moves for an extension of time, until
December 17, 2OlO, to file its principal brief,
Upon consideration thereof
I'1‘ ls 0RDERED THAT:
The motion is granted
75'~“~

MARINE POLYMER V. HEMCON 2
FOR THE COURT
 0 2  /s/ Jan H0rba1__\[
CC.
S
Date J an Horbaly
C1erk
Raym0nd A. Kurz, ESq.
Brian M. Poissant, Esq. u_3_ e0URFBHPPEALS F0R
THE FEc)ERAa_ crRcun‘
DEC3 02 2010
JAN l_:|ORBALY
CLERK
gym ,